     Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             TALLAHASSEE DIVISION

MATTHEW THRASH, on behalf of himself
and all employees similarly situated,

       Plaintiff,
                                                     Case No.: 4:19-cv-00038-MW-MJF
v.

TADLOCK ROOFING, INC., f/k/a DALE
TADLOCK ROOFING, INC.,

       Defendant.
                                               /

 DEFENDANT’S ANSWER TO COMPLAINT AND AFFIRMATIVE DEFENSES

       Defendant, Tadlock Roofing Inc. f/k/a Dale Tadlock Roofing, Inc. (“Tadlock”), by

and through its undersigned counsel, files this Answer and Affirmative Defenses to

Plaintiff’s Complaint and states as follows:

                                        ANSWER

                            JURISDICTION AND VENUE

       1.       Admit.

       2.       Defendant admits that this Court has jurisdiction of claims brought under

the laws of the United States, including the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq. (“FLSA”)

       3.       Defendant admits that venue is proper in Leon County, but is without

sufficient knowledge or information regarding where Plaintiff resides to admit or deny that

allegation and denies remaining allegations in Paragraph 3.
    Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 2 of 6




        4.     Defendant admits that jurisdiction and venue is proper in the United States

District Court for the Northern District of Florida, Tallahassee Division, but denies the

remaining allegations in Paragraph 4.

        5.     Defendant admits that it is a for-profit Florida corporation engaged in the

business of installing and repairing roofs; Defendant is without sufficient knowledge or

information to admit or deny the remaining allegations of Paragraph 5 and, thus, denies the

same.

        6.     Admit

        7.     Defendant submits that the allegations contained in Paragraph 7 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant denies the same.

        8.     Defendant submits that the allegations contained in Paragraph 7 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant admits that it was directly involved in decisions affecting employee

compensation and hours worked by Plaintiff. Defendant is without sufficient knowledge

or information with respect to “similarly situated” employees and, thus, denies allegations

regarding the same.

                      COUNT I – UNPAID OVERTIME WAGES

        9.     Defendant realleges and incorporates the preceding paragraphs 1 through 8

as if more fully stated herein.

        10.    Defendant admits that it employed Plaintiff as a roofing installer and/or

technician for a portion of the three-year period preceding the filing of this action.



                                            2
    Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 3 of 6




Defendant is without sufficient knowledge or information with respect to “similarly

situated” employees and, thus, denies allegations regarding the same.

       11.     Defendant admits that it compensated Plaintiff on a piece-rate basis for a

portion of the three-year period preceding the filing of this action; Defendant denies the

remaining allegations with respect to Plaintiff. Defendant is without sufficient knowledge

or information with respect to “similarly situated” employees and, thus, denies allegations

regarding the same. Defendant further submits that the allegations contained in Paragraph

11 regarding the requirements, and violations, of the FLSA are legal conclusions for which

no response is required.

       12.     Defendant submits that the allegations contained in Paragraph 12 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant denies the same. Defendant is without sufficient knowledge or information with

respect to “similarly situated” employees and, thus, denies allegations regarding the same.

       13.     Defendant submits that the allegations contained in Paragraph 13 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant denies the same. Defendant is without sufficient knowledge or information with

respect to “similarly situated” employees and, thus, denies allegations regarding the same.

       14.     Defendant submits that the allegations contained in Paragraph 14 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant denies the same. Defendant is without sufficient knowledge or information with

respect to “similarly situated” employees and, thus, denies allegations regarding the same.




                                            3
    Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 4 of 6




       15.     Defendant submits that the allegations contained in Paragraph 15 are legal

conclusions for which no response is required. To the extent that a response is required,

Defendant denies the same. Defendant is without sufficient knowledge or information with

respect to “similarly situated” employees and, thus, denies allegations regarding the same.

       16.     Defendant is without sufficient knowledge or information to admit or deny

the allegations in Paragraph 16 of the Complaint and, thus, denies the same.

                              DEMAND FOR JURY TRIAL

       Defendant neither admits nor denies that Plaintiff has requested a jury trial, as it

does not contain allegations of ultimate fact.

                                  GENERAL DENIAL

       Defendant hereby denies each and every allegation of the Complaint not expressly

admitted in this Answer.

                              AFFIRMATIVE DEFENSES

       In further response to the Complaint, Defendant submits the following affirmative

defenses to the Complaint.

       1.      The Complaint fails to state a claim upon which relief can be granted against

Defendant.

       2.      Some, or all, of the disputed time in this action is not compensable pursuant

to the de minimus doctrine.

       3.      At all times material to this action, Defendant acted in good faith with

reasonable grounds for believing that its actions complied with the law.            Any of

Defendant’s alleged violations of the FLSA, although such is not admitted herein or hereby,



                                                 4
    Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 5 of 6




was not knowing or willful. Thus, Defendant is not liable on Plaintiff’s FLSA claims

pursuant to 29 U.S.C. § 259.

       4.      At all times material to this action, Defendant acted in good faith with

reasonable grounds for believing that its actions fully complied with the law. Any of

Defendant’s alleged violations of the FLSA, although such is not admitted herein or hereby,

was not knowing or willful. Thus, 29 U.S.C. § 260 limits Defendant’s alleged liability on

Plaintiff’s FLSA claims.

       5.      Defendant reserves the right to raise and set forth additional affirmative

defenses as they arise or become known to Defendant.

       Respectfully submitted this 21st day of February, 2019.

                                             /s/ Benjamin S. Briggs
                                             Trenton H. Cotney
                                             Florida Bar No. 176214
                                             Benjamin S. Briggs
                                             Florida Bar No. 113814
                                             COTNEY CONSTRUCTION LAW, LLP
                                             3110 Cherry Palm Drive, Suite 290
                                             Tampa, FL 33619
                                             Tel: 813-579-3278
                                             Fax: 813-902-7612
                                             tcotney@cotneycl.com
                                             bbriggs@cotneycl.com
                                             courtfilings@cotneycl.com
                                             Counsel for Defendant

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 21, 2019, I electronically filed the

foregoing with the Clerk of Court by using the CM/ECF system which will automatically

serve a copy via electronic mail to Sean Cullliton, Esq., Sean Culliton, Esq., LLC, 150

John Knox Road, Tallahassee, FL 32303 (Sean.Culliton@gmail.com) and John C. Davis,


                                            5
   Case 4:19-cv-00038-MW-MJF Document 7 Filed 02/21/19 Page 6 of 6




Esq., Law Office of John C. Davis, 623 Beard Street, Tallahassee, FL 32303

(john@johndavislaw.net).

                                           /s/ Benjamin S. Briggs




                                    6
